internal_revenue_service department of the treasury number release date index nos 2703-dollar_figure washington dc person to contact telephone number refer reply to cc psi plr-100554-00 date date legend corporation state date date date date taxpayer taxpayer date date dear we received a letter dated date from your authorized representative requesting rulings on behalf of corporation concerning the application of sec_2703 of the internal_revenue_code to certain amendments to corporation’s articles of incorporation this letter responds to that request the facts and representations submitted are as follows the articles of incorporation for corporation were filed originally in state on date corporation is a family-owned_corporation taxable as an s_corporation for federal_income_tax purposes corporation is owned by related individual shareholders and certain other trusts the articles of incorporation contain buy-sell provisions restricting the transfer of corporation’s voting and non-voting stock generally the corporation has a right_of_first_refusal before any transfer of record or beneficial_ownership of corporation’s stock can be made for any reason on date the internal_revenue_service issued to corporation a private_letter_ruling approving several amendments to corporation’s articles of incorporation after receiving the date letter_ruling corporation amended its articles of incorporation on date corporation made additional amendments to the articles of incorporation on date and date on date corporation drafted additional amendments that are proposed to be effective if corporation receives a private_letter_ruling approving the amendments date amendment on date corporation amended article of its articles of incorporation to remove the following provision the personal representative of any deceased share holder born prior to shall sell and corporation or its assignee shall buy on one or more transactions in accordance with the procedures and terms provided in the bylaws and at the fair_market_value last determined according to article and in accordance with terms provided in the bylaws the maximum number of shares of voting and nonvoting common_stock that will permit the purchase_price to be treated for federal_income_tax purposes as a distribution in full payment in exchange for the shares redeemed by corporation or its assignee corporation represents that this restriction was removed from the articles of incorporation because there were no shareholders born prior to then living corporation further represents that the purpose of the mandatory sale provision was to require ownership of shares to stay within a certain class of individuals specifically lineal_descendants of taxpayer and taxpayer in light of existing transfer restrictions already contained in the articles of incorporation corporation determined this provision was unnecessary date amendments on date several amendments were made to the articles of incorporation a prior to date corporation had redeemed all callable preferred_stock on date corporation deleted all references to nonvoting callable preferred_stock in its articles of incorporation corporation represents that no preferred_stock was outstanding at the time of the amendment b corporation amended its right_of_first_refusal provisions to exempt certain intra-family transfers from those provisions specifically the following transfers may take place without first offering to sell such shares to corporation i any transfer of shares of voting or nonvoting common_stock without consideration resulting from a change in custodian for a minor child or a change in trustee of any trust which does not result in a change in the beneficial_owner of the shares ii any transfer of shares of voting or nonvoting common_stock without consideration to a lineal descendant or iii any transfer of nonvoting common_stock without consideration to a_trust for the benefit of the transferring shareholder’s spouse c in addition on date corporation amended the first paragraph of article v to delete the names of the then-acting directors of corporation date amendments on date corporation further amended its articles of incorporation in the following manner a corporation revised article iii to reflect the new address for corporation b corporation corrected the number of authorized shares stated in article a corporation represents that the number of authorized shares was incorrectly stated in the date amended articles of incorporation c_corporation revised article a to specify that the term lineal_descendants includes any adopted_child who was adopted prior to the age of eighteen under state law the term descendants includes adopted children d corporation amended article a to include a reference to the statutory right of shareholders owning nonvoting_stock to vote in certain limited instances the first sentence of article a was amended to read as follows the right to vote in the management and affairs of corporation is vested solely in the voting common_stock except for such voting rights as are reserved for nonvoting common_stock by law e corporation amended article to exempt from the transfer restriction any transfer of non-voting common_stock to a spouse of a lineal descendant shareholder if the spouse had previously received shares as a result of a transfer that complied in all ways with the transfer limitations imposed by the articles of incorporation f corporation amended article v to update provisions for officers and directors that currently exist under state law these amendments require officers and directors to discuss any related transactions between themselves indicate that any interested director is to abstain from voting on a matter in which he or she has a personal_interest and update the indemnification paragraph to reflect current state statutes g corporation amended its articles of incorporation to reference the power of the shareholders to amend the bylaws under state law h provides corporation added article viii to the articles of incorporation that article the right to cumulate votes in the election of directors shall not exist with respect to shares of stock of corporation under state law unless otherwise provided in the articles of incorporation shareholders entitled to vote at any election of directors are entitled to cumulate votes by multiplying the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and to cast the product for a single candidate or distribute the product among two or more candidates corporation represents that the shareholders’ practice has always been not to cumulate votes with respect to voting on directors and that the amendment simply reflects a long-standing practice of shareholders i corporation added article ix regarding shareholder actions this article reflects current state law that gives shareholders the right to take action without the necessity of calling a meeting the articles provide that shareholders may take action without calling a meeting if either taken by i or ii the action is taken by all shareholders entitled to vote on the action so long as corporation is not a public company the action is shareholders holding of record or otherwise entitled to vote in the aggregate not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote on the action were present and voted the articles of incorporation further provide that any_action taken without a unanimous shareholder consent requires a further determination by the board_of directors that the matter being submitted for shareholder approval is more a i ministerial than a substantive matter ii an opportunity for shareholder discussion is not of sufficient importance as to require a shareholder meeting and iii all reasonable efforts have been taken to obtain a unanimous shareholder consent and that those efforts were not successful corporation represents that the above provisions were added in order to permit corporation to avail itself of a new provision in state law intended to facilitate the ability of a closely-held corporation to take action corporation requests rulings that the post-date amendments to the articles of incorporation i do not constitute substantial modifications for purposes of sec_25 c and ii consequently corporation’s articles of incorporation continue to be grandfathered for purposes of chapter_14 of the code sec_2703 provides that for purposes of the estate gift and generation- skipping transfer_taxes the value of any property is determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property under public law e a sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions which are substantially_modified after that date sec_25_2703-1 provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already a party to the right or restriction sec_25_2703-1 provides that a substantial modification does not include a modification required by the terms of a right or restriction a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and a modification that results in an option_price that more closely approximates fair_market_value date amendment in the present case the provision deleted from the articles of incorporation was inapplicable to any existing shareholders of corporation or was otherwise repetitive of existing provisions in the articles of incorporation based on the facts submitted and the representations made we conclude that the date amendment to the articles of incorporation does not constitute substantial modifications for purposes of sec_25 c and does not affect the grandfathered status of the articles of incorporation date amendments a based on the facts submitted and the representations made we conclude that the amendment a regarding deletion of all references to nonvoting callable preferred_stock was administrative in nature consequently we conclude that this amendment was not a substantial modification for purposes of sec_25_2703-1 and does not affect the grandfathered status of the articles of incorporation b based on the facts submitted and the representations made we conclude that the amendments b i ii and iii regarding the transfer restrictions and right_of_first_refusal provisions and any transfer of shares to certain transferees represents only a de_minimis change to the quality value or timing of the rights of the parties and does not affect the grandfathered status of the articles of incorporation c based on the facts submitted and the representations made we conclude that the amendment c regarding the deletion of the names of the then-acting directors from the articles of incorporation is administrative in nature consequently we conclude that the amendment is not a substantial modification for purposes of sec_25_2703-1 and does not affect the grandfathered status of the articles of incorporation date amendments in the present case the date amendments a and b were made to reflect the new address of corporation and to correct a scrivener’s error the date amendment c reflects the state law that includes adopted children in the term lineal_descendants the date amendments d f g and i merely reference rights that currently exist under state law and consequently confer no additional rights or restrictions upon the shareholders of corporation the date amendment e exempts from the transfer restrictions transfers to any shareholder who is married to a lineal descendant and who received shares previously as the result of a transfer that complied in all ways with the transfer limitations finally the date amendment h merely reflects current shareholder practice not to cumulate votes with respect to voting on directors so the amendment does not effect a change based on the facts submitted and the representations made we conclude that the date amendments a b c d e f g h and i are not substantial modifications of the shareholder agreement pursuant to sec_25_2703-1 and do not affect the grandfathered status of the articles of incorporation except as we have ruled herein we express or imply no opinion concerning the tax consequences of the proposed transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the qualification of company as a qualified s_corporation this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosures copy for sec_6110 purposes sincerely christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries
